Title: General Orders, 26 December 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Decr 26th 1775.
Parole Baltimore.Countersign Lux.


A Court of enquiry, consisting of Major Genl Putnam President, and Brigadiers Genl Heath, Sullivan, & Greene members, held by Order of His Excellency the General, to examine into the Cause of a Complaint exhibited by a number of Field Officers, and others in Genl Sullivan’s Brigade, against the Commissary General, Joseph Trumbull Esqr.—The Articles in the Complaint were . . .
First, “For not delivering out the back allowance of Peas, or the value thereof in money, to the Officers & Men.”
Second. “For taking in Onions at 2s./8d. and delivering them out at 4 shillings.” And
Third. “For taking in Potatoes at 1s./4d. and delivering them out at 2 Shillings.”
The Court on mature Consideration beg leave to report to his Excellency, that the first Article of the Charge is groundless; that the Second and third Articles are confess’d by the Commissary General, and though the Court are fully satisfied, there was not the least design of Fraud in Mr Trumbull, they are unanimously of Opinion, that the measure was pernicious and injudicious.

The General approves of the proceedings of the above Court of enquiry.
At a Court of enquiry held at Roxbury to examine into the Conduct of Major Parke D: Q: M: Genl whereof Col. Jedediah Huntington was President, for “forcibly quartering Troops in the house of Major Thompson”—The Court were of Opinion that Major Parke conducted himself in obedience to his Orders, and as the Necessity of the Case required.
Thomas Trefry of Capt. Glovers Company, in Col. Glovers Regiment, tried at a General Court Martial for “Desertion” is found guilty and order’d to pay Twenty Shillings Lawful Money, to be appropriated according to the Rules and Regulations of the Massachusetts Army.
The General approves the proceedings of the Court of enquiry, held on Major Parke, and of the Sentence of the General Court Martial abovementioned, and orders it to take place accordingly.
